UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: October 13, 2010 (Date of Earliest Event Reported) FUND.COM INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 001-34027 (Commission File Number) 30-0284778 (I.R.S. Employer Identification No.) 767 Third Avenue, 25th Floor, New York, New York 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 224-8230 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On October 13, 2010, the Board of Directors of Fund.com Inc. (the “Company”) resolved by unanimous written consent to change the Company’s fiscal year end, formerly ending December 31st, to September 30th, effective immediately.A transition report will be filed on Form 10-K for the period ending September 30, 2010. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell company transactions. Not applicable. (d) Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUND.COM, INC. (Registrant) By:/s/ Gregory Webster Name:Gregory Webster Title:Chief Executive Officer Date:October 19, 2010
